     Case 2:20-cv-00198-KJM-AC Document 11 Filed 06/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALFREDO GOMEZ,                                     No. 2:20-cv-0198 KJM AC P
12                       Plaintiff,
13           v.                                          ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          Plaintiff has filed a motion for a twenty-one-day extension of time to file objections to the

19   court’s findings and recommendations issued May 18, 2021. ECF No. 10. In support of the

20   request, plaintiff states that he needs additional time to conduct research, then to draft and mail

21   his objections. See id.

22          Good cause appearing, IT IS HEREBY ORDERED that:

23          1. Plaintiff’s motion for an extension of time (ECF No. 10) is GRANTED, and

24          2. Plaintiff shall have twenty-one days from the date of this order within which to file

25   objections to the court’s findings and recommendations issued May 18, 2021.

26   DATED: June 8, 2021

27

28
